Howard W. Brill, Special Justice, concurring. I concur in the decision and in the opinion of Special Chief Justice Wright, but write to address several points raised in the briefs and in the oral arguments. Steve Clark did not commit a crime when he accepted a state issued credit card. The card would have been a convenience, and perhaps a necessity for conducting the work of his office. He did not commit a crime when he offered his state issued credit card to restaurants and other vendors for personal expenses. Such a practice, whether commingled with legitimate business expenses or as a purely personal expense, was permitted by custom, and was not then barred by statute or administrative regulations. No crime was committed when the credit card issuer paid the restaurants and vendors. No crime was committed when the issuer billed Steve Clark for the expenses charged. No crime was committed when Steve Clark asked the State of Arkansas to pay a credit card bill which lacked documentation, names or details of the meetings or expenses. The law at that time did not require such itemization of constitutional officers. An occasional failure to promptly reimburse the state for personal expenses was not a crime. Instead, the crime of theft by deception, Ark. Code Ann. § 5-36-103(a)(2), was committed when Steve Clark filed documents with the appropriate state agency requesting that the State of Arkansas pay the credit card bill, in whole or in part, representing those expenses as incurred in the course of official state business, while knowing that they were personal in nature. The task of an appellate court is to review the evidence in the light most favorable to the appellee and to affirm the conviction if substantial evidence supports the jury’s findings. Findley v. State, 307 Ark. 53, 818 S.W.2d 242 (1991). Substantial evidence is evidence of sufficient force and weight to permit the fact finder to draw a conclusion one way or the other. Gillie v. State, 305 Ark. 296, 808 S.W.2d 320 (1991). The evidence presented permitted the jury to conclude that his act of requesting state payment for personal expenses was not a mere oversight, could not be justified as merely a good faith judgment call as to the distinction between governmental and personal expenses, and could not be described as trivial or insignificant in nature. Rather, substantial evidence supports a conclusion that the actions were intentional, systematic and flagrant. Even if the requests for reimbursement had not mentioned companions, locations or conversational topics, requesting reimbursement for personal expenses would have violated the criminal code. As this Court stated in a taxpayer’s lawsuit, public funds can never be appropriated for a private purpose. Chandler v. Board of Trustees of Teacher Retirement System, 236 Ark. 256, 365 S.W.2d 447 (1963). Public funds are to be used for the “necessary expenses of government.” Ark. Const., art. 5, § 31. The necessary corollary is that public funds when properly appropriated for a public purpose cannot be diverted and used for a private purpose. The basic objective of statutory construction is to carry out the intention of the legislature. Dollar v. State, 287 Ark. 61, 697 S.W.2d 868 (1985). Although penal statutes are to be construed strictly in favor of the criminal defendant, the court may use common sense in determining the legislative intent. State v. Joshua, 307 Ark. 79, 818 S.W.2d 249 (1991). Criminal statutes are not to be so strictly construed as to exclude acts which would be included in the ordinary usage of the language. Hice v. State, 268 Ark. 57, 593 S.W.2d 169 (1980). Even penal statutes are not to be interpreted in a fashion that would reach absurd consequences that are clearly contrary to legislative intent. Russell v. State, 295 Ark. 619, 751 S.W.2d 334 (1988). The contention of the appellant that funds appropriated by the General Assembly for the Maintenance and Operations of the Office of the Attorney General could be used by the Attorney General for his private personal expenses offends common sense, is constitutionally unsound at best, and would lead to an absurd conclusion. “Public employment is a public trust.” See Ark. Code Ann. § 19-11-703(a). In another context, the legislature has decreed general ethical standards for state officials and state employees: “Any attempt to realize personal gain through public employment by conduct inconsistent with the proper discharge of the employee’s duties is a breach of a public trust.” Ark. Code Ann. § 19-ll-704(a)(l). Regardless of position, regardless of appointment, regardless of salary or the perceived inadequacy thereof, regardless of tenure or longevity of service, regardless of prestige, public officials, as well as public employees, are first and foremost public servants. See Ark. Code Ann. § 21-8-402(17). Public servants must never forget that they serve the public. Public servants, both employees and officers, may be entrusted with the property, money, credit or image of the State. Whether a motor vehicle, office equipment, or financial resources, those assets are entrusted to the servant for a good limited purpose— to be used in furtherance of the public good and the commonweal. The constitutional principle is clear and unyielding: the legislature may not appropriate government funds for private purposes, and officials may not utilize public funds or public property for private purposes.